Citation Nr: 1204525	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-06 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy.

2.  Entitlement to service connection for residuals of asbestos exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) and Board remand.

The issue of entitlement to service connection for residuals of asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the lumbar spine with radiculopathy is not shown by the evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with radiculopathy was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The Veteran's service treatment records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA did not provide the Veteran with a medical examination with regard to his claim, none was required in this case because there is no competent and credible evidence of a lumbar spine disorder in service.  In addition, there is no competent and credible evidence that indicates that the Veteran's current lumbar spine disorder may be associated with active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran contends that his current lumbar spine disorder is related to his active duty service.  In his February 2006 claim form, he alleged that his back problems began with the duties that he performed during basic training as well as his other service responsibilities, including lifting and handling heavy animal cages, lead bricks, heavy equipment, and animals.  In a May 2006 statement, the Veteran stated that his back problems were the result of his duty assignment during service, noting that he was required to lift and handle large animals, animal cages, and lead bricks up to 80 pounds.  He reported that he had "the beginnings of back pain" during service, but that he did not go to the doctor because the pain was not enough to cause him to go.  He indicated that, as time went by, his pain gradually worsened, and that he finally went to see a physician because he had difficulty walking.  

The Veteran's service treatment records are negative for any complaints of or treatment for a lumbar spine disorder.  A June 1968 entrance examination reflects that the Veteran's spine was normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.  A July 1970 examination also reveals that the Veteran's spine was normal on examination.  The Veteran denied a history of recurrent back pain in a report of medical history.  The Veteran's December 1971 separation examination shows that his spine was normal.  In a report of medical history, completed at that time, the Veteran denied a history of back trouble of any kind.  In a May 1972 statement, the Veteran reported that there was no change in his medical condition since his last separation examination.

Private medical treatment records from October 2005 note the Veteran's complaints of and treatment for back pain as well as numbness in his leg.  An October magnetic resonance imaging scan (MRI) of the lumbar spine showed slight asymmetrical disc bulging versus small broad based left-sided disc protrusion at the L4-L5 level; slight annular bulging at the L1-L2, L2-L3, and L3-L4 levels; and minimal annular bulging at the L5-S1 levels.  An October 2005 private treatment record reflects that the Veteran reported that he developed fairly severe low back pain and right anterior and lateral thigh pain "near the end of August, approximately eight weeks ago."  The physician administered an epidural steroid injection.  Another October 2005 private treatment record notes a diagnosis of lumbar disc disease.  On examination, there was decreased strength in the right lower extremity with numbness.

VA treatment records from June 2007 through May 2008 reflect complaints of and treatment for low back pain.  In June 2007, the Veteran reported chronic low back pain with right leg numbness.  He indicated that he took Tylenol for the pain.  The diagnosis was chronic low back pain.  An August 2007 MRI of the lumbar spine showed mild bilateral foraminal narrowing at L3-L4 with mild canal stenosis, flattening of the thecal sac at L4-L5 with mild canal stenosis, and mild narrowing of the left neuroforamin.  An October 2007 VA treatment record notes the Veteran's report of ongoing chronic low back pain that he "has learned to live with."  He noted that the pain was intermittent and localized in the low back with radiation to the right leg.

After a thorough review of the evidence of record, the Board finds that the evidence does not support entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy.  There is a current diagnosis of a lumbar spine disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Degenerative disc disease of the lumbar spine was not diagnosed within one year of service discharge.  Accordingly, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are negative for any complaints of or treatment for a low back disorder during service.  Although the Veteran reported, in February 2006 and May 2006 statements, that his back problems began during service, the Board does not find those statements to be credible, as they are inconsistent with the Veteran's other statements of record.  Specifically, in July 1970 and December 1971 reports of medical history, the Veteran denied a history of back pain.  Moreover, an October 2005 private treatment record reflects that the Veteran stated that he developed low back pain "near the end of August, approximately eight weeks ago."  As the Veteran's statements regarding the onset of his low back pain are inconsistent, the Board does not find them to be credible.  Thus, they are afforded little probative weight.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).  Accordingly, the evidence does not show in-service incurrence of a low back disorder.

In addition, the medical evidence of record does not show that the Veteran's current lumbar spine disorder is related to his active duty service.  There is no medical evidence of record which relates the Veteran's current lumbar spine disorder to his active duty service or any incident therein.  Only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, there is no medical evidence of record linking the Veteran's current lumbar spine disorder to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for a lumbar spine disorder was in October 2005, over 33 years after the Veteran's period of service ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

As noted above, in February 2006 and May 2006 statements, the Veteran reported that he developed back pain during service and that it gradually worsened over the years until it became so bad that he was required to seek medical treatment.  Although the Veteran contends that he has had lumbar spine pain continuously since service discharge, as discussed above, the Board does not find the Veteran's statements to be credible, as they are inconsistent with his December 1970 and December 1970 reports of medical history, as well as his October 2005 statement that his back pain began eight weeks before, that August.  Accordingly, the Board does not find the Veteran's statements regarding continuity of symptomatology to be credible, and they are afforded little probative weight.  See Buchanan, 451 F.3d at 1336-37; see also Caluza, 7 Vet. App. at 511.  

As there is no competent, credible, and probative evidence that the Veteran's current degenerative disc disease of the lumbar spine with radiculopathy is related to his active duty service, service connection for a lumbar spine disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for degenerative disc disease of the lumbar spine with radiculopathy is denied.


REMAND

The Veteran is seeking entitlement to service connection for residuals of asbestos exposure. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist the Veteran upon the filing of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify includes informing the Veteran of any information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The duty to notify also includes informing the Veteran of the type of evidence necessary to establish a disability rating or effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2006, the Veteran filed his claim for entitlement to service connection for residuals of asbestos exposure, as well as claims for entitlement to service connection for a lumbar spine disorder, entitlement to service connection for posttraumatic stress disorder (PTSD), and entitlement to service connection for radiation exposure.  Although the RO sent the Veteran a letter dated in March 2006 which provided the required notice with regard to his claims for entitlement to service connection for PTSD and a lumbar spine disorder, the March 2006 letter did not address his claim for entitlement to service connection for residuals of asbestos exposure.  In addition, while a May 2010 letter was sent to the Veteran which mentioned his claim for entitlement to service connection for residuals of asbestos exposure, the letter did not provide the information necessary under the VCAA.  Accordingly, as the RO has not complied with its duty to notify under the VCAA, the Board must remand the issue of entitlement to service connection for residuals of asbestos exposure for the RO to provide the required VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide VCAA notice to the Veteran with regard to his claim for entitlement to service connection for residuals of asbestos exposure.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice must also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Once the above action has been completed, and after any further development necessary as a result of the above action is completed, the RO must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be issued, and the Veteran and his representative must be afforded an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


